Citation Nr: 1540018	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-29 799	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for arthritis.

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2013, the Board remanded the case for further development.

As reflected in a June 2008 statement supplementing the Veteran's service connection claims, his claims included one for skin cancer.  Since then, the rating decisions have adjudicated service connection for nonmalignant skin conditions, including granting service connection for psoriasis.  However, none has adjudicated the Veteran's specific claim of entitlement to service connection for skin cancer.  

Thus the issue of entitlement to service connection for skin cancer has been raised, but this issue has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The decision below addresses the arthritis claim.  The gastrointestinal disability claim is addressed in the remand section following the decision.


FINDING OF FACT

The Veteran has psoriatic arthritis due to his psoriasis.



CONCLUSION OF LAW

The criteria for service connection for psoriatic arthritis, as secondary to service-connected psoriasis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, there must be sufficient evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  In the Veteran's case, service connection has been granted for psoriasis.

Service treatment records give no indication of any problems referable to later diagnosed psoriatic arthropathy/psoriatic arthritis.

Multiple private treatment records dated in the 2000s show complaints of multiple joint pains and flares of arthritis, diagnosed as psoriatic arthropathy or psoriatic arthritis.  These treatment records also show treatment for concurrent symptoms of psoriasis.  

In a March 2011 statement, a past treating physician, Jeffrey Sassmannshausen, M.D., with specialties in internal medicine and dermatology, noted that the Veteran had been a patient of his for several years.  He stated that the Veteran had been diagnosed with psoriatic arthritis that was brought on by the Veteran's psoriasis.

The report of a February 2013 VA examination shows that the examining nurse practitioner examined the Veteran and reviewed the claims file.  The examiner made diagnostic findings that the Veteran did not have any hand or finger condition, and had no abnormal findings on imaging study of the hands.  The examiner made diagnostic findings that the Veteran did not have any knee or lower leg condition, and had no degenerative or traumatic arthritis or other significant test findings on imaging study. The examiner diagnosed osteoarthritis of both hips/thighs.

The examiner opined that the claimed condition (arthritis) is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disability.  As rationale for the opinion, the examiner stated that pursuant to review of medical literature, psoriatic arthritis is an autoimmune disease, a form of inflammatory arthritis, which can cause pain, swelling, and sometimes damage to any joint in the body.  The examiner stated that psoriatic arthritis typically appears in people who have psoriasis; and that it is diagnosed with radiography, which is the cornerstone in assessing and monitoring inflammatory arthritis such as psoriatic arthritis.  

She further stated that individuals with psoriatic arthritis should be treated by a rheumatologist; and that review of the Veteran's claims file shows that the Veteran had only been seen by a dermatologist for his psoriasis and had not consulted with a rheumatologist.  In this regard, she noted that a dermatologist had documented psoriatic arthropathy, but that no documentation of psoriatic arthritis was found in the claims file.  She noted that the Veteran reported complaints of bilateral hand, hip, and knee pain on intermittent basis with negative physical findings characteristic of psoriatic arthritis on present examination.  The examiner stated that the s-rays of the Veteran's hands and knees were negative, and that his bilateral hip s-ray showed hip joint narrowing-early osteoarthritis.

As noted previously, the claims file contains private treatment records that show multiple diagnoses of psoriatic arthropathy (psoriatic arthritis), which a treating physician has linked to the Veteran's service-connected psoriasis.  The rationale that the psoriatic arthritis is due to the service-connected psoriasis is consistent with the remainder of the clinical record.

The VA examiner has opined essentially that the Veteran does not have a diagnosis of psoriatic arthritis, which is not consistent with the clinical record evidence that does show a number of diagnoses of psoriatic arthropathy or psoriatic arthritis.  Psoriatic arthropathy is psoriatic arthritis.  See Dorland's Illustrated Medical Dictionary 157 (32nd ed. 2012).  Therefore, the Board finds the VA examiner's rationale is insufficient due to the inconsistency with the remainder of the clinical evidence showing diagnoses of psoriatic arthritis, also known as psoriatic arthropathy, particularly in this case where the Veteran is competent to report issues of multiple joint pain and other symptoms, and the Board finds no reason to doubt his credibility in this regard.  

Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection is warranted for psoriatic arthritis on a secondary basis.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310.  In light of this conclusion, the Board does not find it necessary to address any other theory of service connection.


ORDER

Service connection for psoriatic arthritis, as secondary to service-connected psoriasis, is granted.


REMAND

The Veteran contends that he has a gastrointestinal disability that is related to service or to a service-connected disability.  Diagnoses shown in the claims file includes gastroesophageal reflux disease (GERD), hiatal hernia, and Barrett's esophagus.

Service connection was granted for: diabetes mellitus type 2, in a November 2008 rating decision; and psoriasis in a December 2009 rating decision.  In the decision above, service connection is granted for psoriatic arthritis.  

In January 2013, the Board remanded the case for further development to include examination for gastrointestinal disability and an opinion as to whether a current gastrointestinal disability was incurred in service or is otherwise medically related to service, or was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected psoriasis, to include any medication taken.

A VA examination in February 2013 discussed the relationship between GERD and service-connected psoriasis or associated medications.  Service connection for psoriatic arthritis was not in effect at that time.  The February 2013 VA examiner diagnosed GERD and opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected psoriasis condition.  

However, the examiner did not discuss the theory of secondary aggravation.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board because a VA examiner did not specifically opine as to whether a claimed disability was aggravated by a service-connected disability in a secondary service connection claim, and solely addressed causation. 

The Board finds that an additional examination is necessary to obtain an opinion as to the likelihood that there is a direct or secondary nexus between any diagnosed gastrointestinal disability and one or more of his service-connected disabilities, to include by way of aggravation of such disability by a service-connected disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, this issue is REMANDED for the following actions:

1.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of any gastrointestinal disability (to include any gastroesophageal reflux disease (GERD), hiatal hernia, or Barrett's esophagus diagnosed), and an opinion as to whether such diagnosis is secondary to service-connected disabilities of diabetes mellitus type 2, psoriasis, or psoriatic arthritis, or associated medication or other treatment.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

For any gastrointestinal disability found upon examination, the examiner should address the following: 

a) Is it at least as likely as not (50 percent or greater probability) that any gastrointestinal disability had its onset during, or is etiologically related to, service, to include presumed exposure to herbicide agents including Agent Orange while serving in Vietnam? 
 
b) Is it at least as likely as not (50 percent or greater probability) that any gastrointestinal disability was caused by a service-connected disability or disabilities or associated medication or other treatment?
 
c) Is it at least as likely as not (50 percent or greater probability) that any gastrointestinal disability was aggravated (increased in severity beyond the natural progress of the condition) by a service-connected disability or disabilities, or associated medication or other treatment?  If aggravation is found, the examiner should provide the baseline manifestations of the disability found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability or disabilities.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


